Name: Commission Regulation (EC) No 3515/93 of 20 December 1993 amending Regulation (EEC) No 3901/92 of 23 December 1992 introducing detailed rules for granting carry-over aid on certain fishery products
 Type: Regulation
 Subject Matter: agricultural structures and production;  trade policy;  economic policy;  fisheries
 Date Published: nan

 Avis juridique important|31993R3515Commission Regulation (EC) No 3515/93 of 20 December 1993 amending Regulation (EEC) No 3901/92 of 23 December 1992 introducing detailed rules for granting carry-over aid on certain fishery products Official Journal L 320 , 22/12/1993 P. 0008 - 0009 Finnish special edition: Chapter 4 Volume 5 P. 0163 Swedish special edition: Chapter 4 Volume 5 P. 0163 COMMISSION REGULATION (EC) No 3515/93 of 20 December 1993 amending Regulation (EEC) No 3901/92 of 23 December 1992 introducing detailed rules for granting carry-over aid on certain fishery productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products (1), as last amended by Regulation (EEC) No 1891/93 (2), and in particular Article 14 (4) thereof, Whereas the fixing of the operative event for the conversion rate applicable to carry-over aid as the second day of the month calls for amendment of the method of calculating the advance set out in Commission Regulation (EEC) No 3901/92 (3), as amended by Regulation (EEC) No 2134/93 (4); whereas the Annex setting out the method of calculation should therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EEC) No 3901/92 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1993. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 388, 31. 12. 1992, p. 1. (2) OJ No L 172, 15. 7. 1993, p. 1. (3) OJ No L 392, 31. 12. 1992, p. 29. (4) OJ No L 191, 31. 7. 1993, p. 86. ANNEX 'ANNEX II CALCULATION OF ADVANCES ON CARRY-OVER AID (1) Species: Month: A. Calculation of the eligible quantities within the 6 % margin: 1. Quantity offered for sale between 1 January and last day of month: .................... kg. 2. Cumulative total for quantities withdrawn and intended for carry-over aid during same period: .................... kg. 3. Average percentage: .................... (b: a Ã  100). 4. Quantity eligible for carry-over aid (up to 6 % of quantity offered for sale): .................... kg. B. Calculation of advance for the month:Advance for the month (in national currency)Explanatory notes: B 1 = Quantity withdrawn and intended to be placed in storage between the second day of the month and the first day of the following month. The total in the column must be the same as the eligible quantity in point A 4. B 2 = Average duration of storage up to the month of the advance or until the products are again placed on the market if this occurs first. B 3-4 = Unit amount of aid fixed annually. B 5 = (B 1 * B 3) + (B 1 * (B 2-1) * B 4) where B 2 is more than 1. B 7 = Equivalent value in national currency of column B 5 at the rate applicable on the second day of the month in which the products in storage are withdrawn. ' (1) Calculation made where necessary on the basis of provisional data (to be made definitive within two months following the month concerned).